Case 7:20-cv-00034 Document 7 Filed on 02/14/20 in TXSD Page 1 of 1

United States District Court
Southern District of Texas

| FILE
__ IN THE UNITED STATES DISTRICT COURT FEB 14
FOR THE SOUTHERN DISTRICT OF TEXAS EBL 4 2020
MCALLEN DIVISION |
David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA, §
Plaintife §
§
v. § CIVIL ACTION NO. 7:20-cv-034
. §
44.697 ACRES OF LAND, MORE ORLESS, §
SITUATE IN HIDALGO COUNTY, STATE §
OF TEXAS; AND FORTCO PROPERTIES
LID, ef al., §
Defendants. §
CLERK’S RECEIPT

I, David J. Bradley, Clerk of the United States District Court for the Souther District of

Texas, do hereby certify that on February 14, 2020, I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736-01855436, dated
‘December 06, 2019, for the total sum of FOUR HUNDRED THIRTY EIGHT THOUSAND SIX
HUNDRED SEVENTY THREE DOLLARS AND NO CENTS (438,673.00) being the additional

amount of just compensation in the above entitled condemnation proceeding.

CLERK, UNITED STATES DISTRICT COURT

 

Deputy Clerk

 

 
